Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-12 are pending.
	Claims 1 and 7-9 are currently amended.

Withdrawn rejections
	The rejection of claims 8 and 9 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claims 7-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods of improving drought and salt resistance by introducing into a plant cell a sequence encoding a DGCR14 gene or homolog thereof. Some claims narrow the claimed invention to require at least 90% identity to any of several nucleic acid and amino acid sequences as part of a method of improving drought and salt resistance in a plant, plant cell or plant tissue.
Proteins with 90% identity to 508 amino acid-long SEQ ID NO: 2 would have as many as 50 amino acid substitutions relative to SEQ ID NO: 2. Nucleic acids with 90% identity to 1527 nucleic acid-long SEQ ID NO: 1 would have as many as 152 nucleic acid substitutions relative to SEQ ID NO: 1.
The applicant has described expressing Arabidopsis DGCR14I (AT3G07790) and human DGCR14/ESS2 each in a dgcr14I T-DNA insertional mutant. The applicant described comparing these overexpression lines against a dgcr14I T-DNA insertional mutant and Col-0 in salinity stress conditions. The applicant described an increased survival rate for seedings of the overexpression lines compared to the T-DNA insertional mutant line and Col-0 (pages 20-23, Example 1; Figure 4 A). 
The applicant has described observing four amino acids conserved between 500 DCGR14 protein orthologs. Three out of four of the amino acids are adjacent (TWG) and all four are present in both Arabidopsis DCGR14I (aa364-366; P372) and human DCGR14/ESS2 (aa317- 319; P325) proteins. The applicant described observation that replacing each of the four residues with a K amino acid modified the localization patterns of the proteins. 
The applicant has not observed that modifying the putative domain precludes expression of the gene and conferring salinity tolerance. The applicant has not described proteins with as little as 90% identity to SEQ ID NO: 2, with or without the putative domain, confer salinity tolerance. Further, the applicant has not claimed that the domain must be conserved in exception to the amino acids which can be substituted while otherwise maintaining 90% identity.
The Specification does not cure this deficiency by describing a representative number of species over the full scope of the claims. Hence, the Applicant has not, in fact, described a nucleic acid or amino acid sequences with 90% identity which provides salt or drought tolerance. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush (US Pre-grant publication number 2011281765, November 2011).
	Claims 1-3 are drawn to a genetically modified plant, plant cell or plant tissue wherein an exogenous nucleic acid comprising a DGCR14 gene is expressed in a plant, wherein the nucleic acid comprises a sequence with at least 90% sequence identity to SEQ ID NO: 1, wherein the nucleic acid encodes a protein with at least 90% sequence identity to SEQ ID NO: 2. The Applicant discloses that SEQ ID NO: 1 is DGCR14 gene from Arabidopsis thaliana and SEQ ID NO: 2 is the DGCR14 protein from Arabidopsis thaliana (page 14, Table 1). 
	Claim 4 is drawn to the genetically modified plant, plant cell or plant tissue of claim 1, wherein the exogenous nucleic acid is stably integrated into the plant genome. 
Claim 5 is drawn to the product of claim 1 wherein the plant is a monocot or a dicot. 
Claim 6 is drawn to the product of claim 1 wherein the plant is from genus Arabidopsis. 
Claim 7 is drawn to expressing an exogenous nucleic acid encoding a DGCR14 gene in a plant; the preamble recites that claim 7 is a method of improving drought and salt resistance in a plant, plant cell or plant tissue; however, the preamble is given no patentable weight as it does not affect the structure of the claimed invention as no active method step is required having an appreciation of DGCR14 having the ability to confer drought or salt stress to a plant. 
Claim 8 is drawn to the method of claim 7 wherein the nucleic acid comprises a sequence with at least 90% identity to SEQ ID NO: 1. 
Claim 9 is drawn to the method of claim 7, wherein the nucleic acid encodes a protein with at least 90% identity to SEQ ID NO: 2. The Applicant discloses that SEQ ID NO: 1 is DGCR14 gene from Arabidopsis thaliana and SEQ ID NO: 2 is the DGCR14 protein from Arabidopsis thaliana (page 14, Table 1). 
	Claim 10 is drawn to the method of claim 7, wherein the exogenous nucleic acid is stably integrated into the plant genome. 
Claim 11 is drawn to the method of claim 7, wherein the plant is a monocot or a dicot. 
Claim 12 is drawn to the method of claim 7, wherein the plant is from genus Arabidopsis. 
Regarding claims 1-2 and 7-8, Bush provides a sequence with 100% identity to the instantly claimed SEQ ID NO: 1. While Bush does not explicitly refer to the sequence as a DGCR14 gene, having 100% identity, it inherently is the same as that instantly claimed. See sequence alignment below.
Query Match             100.0%;  Score 1527;  DB 43;  Length 79296;
  Best Local Similarity   100.0%;  
  Matches 1527;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTTTCTTTCACCTGGTCATTCTCCTCGTCAGATTTCTTCTCCATCGCCGTCTTCTTAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73487 ATGTTTCTTTCACCTGGTCATTCTCCTCGTCAGATTTCTTCTCCATCGCCGTCTTCTTAT 73546

Qy         61 TCCGATGATACCCTCCGATCAACGCCTCGCAGTTCTTCCTCGGAGATCATTCCTCGAAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73547 TCCGATGATACCCTCCGATCAACGCCTCGCAGTTCTTCCTCGGAGATCATTCCTCGAAAC 73606

Qy        121 CCTAGAAAACGGATGAGAGTTCTCGATGAGGACGCTTATGTTGAAGCAATCGAGAAGATC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73607 CCTAGAAAACGGATGAGAGTTCTCGATGAGGACGCTTATGTTGAAGCAATCGAGAAGATC 73666

Qy        181 ATCGAGCGTGATTACTTTCCAGATATAACTAAGCTTAGGGATCGGCTCGATTGGATCCAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73667 ATCGAGCGTGATTACTTTCCAGATATAACTAAGCTTAGGGATCGGCTCGATTGGATCCAA 73726

Qy        241 GCGGTGAAAACCCGTGACCCGATTCAAATCCGAGATGCCCAGTTGAAGATTATCGAGAGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73727 GCGGTGAAAACCCGTGACCCGATTCAAATCCGAGATGCCCAGTTGAAGATTATCGAGAGG 73786

Qy        301 CGTGGAAAGAAGGCGAATCATCATGTTGGAGATACCGAGGGTAAAACTCAAACTCCTGGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73787 CGTGGAAAGAAGGCGAATCATCATGTTGGAGATACCGAGGGTAAAACTCAAACTCCTGGA 73846

Qy        361 TCTACTTTTCTGAGAAATTTCACTCCTTTAGATGAATTTGATGGTAAAACCCCTAGAACT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73847 TCTACTTTTCTGAGAAATTTCACTCCTTTAGATGAATTTGATGGTAAAACCCCTAGAACT 73906

Qy        421 CCTGGAGTATCTGGTAGAGAATTTCATGGTGTTGAAGTAGATGCTGGTGATGGAGATGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73907 CCTGGAGTATCTGGTAGAGAATTTCATGGTGTTGAAGTAGATGCTGGTGATGGAGATGAA 73966

Qy        481 GATATAGATCTTAATTTGTCCCTAGATGAGTTCTTTAGGAGATATACTAGTGAGGATAAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      73967 GATATAGATCTTAATTTGTCCCTAGATGAGTTCTTTAGGAGATATACTAGTGAGGATAAC 74026

Qy        541 GAGAGCTTTTCGAAGATTCTTGAGAAGGTAAATAGGAAGAAGAAGGAGAAGTATGGCTTT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74027 GAGAGCTTTTCGAAGATTCTTGAGAAGGTAAATAGGAAGAAGAAGGAGAAGTATGGCTTT 74086

Qy        601 CTCCTTGAAGGTGAAAAGGAGGATGGTAAATCTATTGAGGATGTGAAGAGAGATAGGATT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74087 CTCCTTGAAGGTGAAAAGGAGGATGGTAAATCTATTGAGGATGTGAAGAGAGATAGGATT 74146

Qy        661 ACAGATGGGTATGGTACATCTGATCAGCCACCGAGTACTTTAGAAGGATGGAAATATACG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74147 ACAGATGGGTATGGTACATCTGATCAGCCACCGAGTACTTTAGAAGGATGGAAATATACG 74206

Qy        721 GCGAAGAATCTTCTGATGTACCATCCAGCTGATCGGGGTGAGGCGCCTTTAACTGAGGCG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74207 GCGAAGAATCTTCTGATGTACCATCCAGCTGATCGGGGTGAGGCGCCTTTAACTGAGGCG 74266

Qy        781 GAAAGGGCAGTGAGATTACTTGGATTGACTAAGGAGATAGTTAAAGGGAACACTCGTTTT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74267 GAAAGGGCAGTGAGATTACTTGGATTGACTAAGGAGATAGTTAAAGGGAACACTCGTTTT 74326

Qy        841 CATGGTAAGACTATGGATTCTAGGCCAAGAGAAGATGGTTCTGTTGAGATTCTCTACACT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74327 CATGGTAAGACTATGGATTCTAGGCCAAGAGAAGATGGTTCTGTTGAGATTCTCTACACT 74386

Qy        901 CCAATCGCAGGTTCTTCCCCGATGCATATCTCAGGTAGGGACAGAGACAAGTCTAAAAGG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74387 CCAATCGCAGGTTCTTCCCCGATGCATATCTCAGGTAGGGACAGAGACAAGTCTAAAAGG 74446

Qy        961 TATGATCTTGATGATCTAAGGAAAACACCGAATCCTTTCTATGTGGAATCAGATAAGAGG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74447 TATGATCTTGATGATCTAAGGAAAACACCGAATCCTTTCTATGTGGAATCAGATAAGAGG 74506

Qy       1021 GCAGACAATGGGTATAGTTTTGTTAGAACGCCTTCTCCTGCTCCAGGTCTTGATGAATCA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74507 GCAGACAATGGGTATAGTTTTGTTAGAACGCCTTCTCCTGCTCCAGGTCTTGATGAATCA 74566

Qy       1081 CCCTTTATAACATGGGGTGAGATTGATGGGACACCAATGCGATTAGATCTTGAGGATACA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74567 CCCTTTATAACATGGGGTGAGATTGATGGGACACCAATGCGATTAGATCTTGAGGATACA 74626

Qy       1141 CCTATTGATATTGGTGGTAGTGCTGATGGACCGCACTATAACATTCCATCTGCACCTCCT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74627 CCTATTGATATTGGTGGTAGTGCTGATGGACCGCACTATAACATTCCATCTGCACCTCCT 74686

Qy       1201 AGAGATGTAAGGGCACATTCATTATCAAGGGATGCATCGCGAAAACTTAGAGAGAGATCG 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74687 AGAGATGTAAGGGCACATTCATTATCAAGGGATGCATCGCGAAAACTTAGAGAGAGATCG 74746

Qy       1261 AATAGTATGTTTAAGAAACCTCCGTTGCCATCTCCTCATCGAAGTGGAAGTGCAAGTCCG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74747 AATAGTATGTTTAAGAAACCTCCGTTGCCATCTCCTCATCGAAGTGGAAGTGCAAGTCCG 74806

Qy       1321 AATGTTAGGACTCTTTCACCCGCTGCTCAGAAGTTTTTCAGAAAGGCAATAGCTAAATCA 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74807 AATGTTAGGACTCTTTCACCCGCTGCTCAGAAGTTTTTCAGAAAGGCAATAGCTAAATCA 74866

Qy       1381 TCTTCTACTGTTGATGAGAGCCTTCGTGCAAGTTATCGTGGAGCAAGTCCTCGTGGAGCA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74867 TCTTCTACTGTTGATGAGAGCCTTCGTGCAAGTTATCGTGGAGCAAGTCCTCGTGGAGCA 74926

Qy       1441 AGTCCTGGTGCTGTGACTCCTAAGAGTGTGAGAAGTATTTCAAGATTTGGCAAAGATGGG 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      74927 AGTCCTGGTGCTGTGACTCCTAAGAGTGTGAGAAGTATTTCAAGATTTGGCAAAGATGGG 74986

Qy       1501 ACCAGCTCAGAGACAAGGTCGCCTTGA 1527
              |||||||||||||||||||||||||||
Db      74987 ACCAGCTCAGAGACAAGGTCGCCTTGA 75013
Regarding claims 3 and 9, given that the Applicant discloses SEQ ID NO: 2 is the DGCR14 protein, which is interpreted as being encoded by SEQ ID NO: 1, which Applicant discloses as DGCR14 gene, one of ordinary skill in the art would expect that the sequence with 100% identity to instantly claimed SEQ ID NO: 1 would encode a protein with >90% identity to SEQ ID NO: 2.
Regarding claims 4-6 and 10-12, Bush provides the usefulness of the claimed invention for transgenic crop production [0006], with Arabidopsis being particularly useful for transformation [0008]. Bush further discloses introducing a gene or genes by transformation [0101]; providing method for transformation [0144]-[0147].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Duan (Duan and Cai. "OsLEA3-2, an Abiotic Stress Induced Gene of Rice Plays a Key Role in Salt and Drought Tolerance". PLOS One. 7(9):1-11. 2012) in view of Zapata (Zapata et al. Proc Natl Acad Sci USA. 113(28):E4052-60. 2016) and Kilian (Kilian et al. Plant Journal. 50:347-83. 2007).
	Claims 1-3 are drawn to a genetically modified plant, plant cell or plant tissue wherein an exogenous nucleic acid comprising a DGCR14 gene is expressed in a plant, wherein the nucleic acid comprises a sequence with at least 90% sequence identity to SEQ ID NO: 1, wherein the nucleic acid encodes a protein with at least 90% sequence identity to SEQ ID NO: 2. The Applicant discloses that SEQ ID NO: 1 is DGCR14 gene from Arabidopsis thaliana and SEQ ID NO: 2 is the DGCR14 protein from Arabidopsis thaliana (page 14, Table 1). 
	Claim 4 is drawn to the genetically modified plant, plant cell or plant tissue of claim 1, wherein the exogenous nucleic acid is stably integrated into the plant genome. 
Claim 5 is drawn to the product of claim 1 wherein the plant is a monocot or a dicot. 
Claim 6 is drawn to the product of claim 1 wherein the plant is from genus Arabidopsis. 
Claim 7 is drawn to expressing an exogenous nucleic acid encoding a DGCR14 gene in a plant; the preamble recites that claim 7 is a method of improving drought and salt resistance in a plant, plant cell or plant tissue. For the purpose of this rejection, the preamble is interpreted as having patentable weight.
Claim 8 is drawn to the method of claim 7 wherein the nucleic acid comprises a sequence with at least 90% identity to SEQ ID NO: 1. 
Claim 9 is drawn to the method of claim 7, wherein the nucleic acid encodes a protein with at least 90% identity to SEQ ID NO: 2. The Applicant discloses that SEQ ID NO: 1 is DGCR14 gene from Arabidopsis thaliana and SEQ ID NO: 2 is the DGCR14 protein from Arabidopsis thaliana (page 14, Table 1). 
Claim 10 is drawn to the method of claim 7, wherein the exogenous nucleic acid is stably integrated into the plant genome. 
Claim 11 is drawn to the method of claim 7, wherein the plant is a monocot or a dicot. 
Claim 12 is drawn to the method of claim 7, wherein the plant is from genus Arabidopsis. 
Duan teaches that OsLEA3-2 expression is induced when a plant is exposed to abiotic stress, but not under normal conditions (page 3, left column, paragraph 4).  Duan teaches that this observation led to overexpressing OsLEA3-2 in plants and observing the transgenic plants to be more resistant to salt stress than non-transformed control lines (page 5, left column, paragraph 2). 
Duan does not teach that DGCR-14 is associated with salt and drought resistance nor a plant modified to express a DGCR-14 gene with at least 90% sequence identity to SEQ ID NO: 2.
Kilian teaches that AT3G07790, also known as DGCR14-like protein, was known to express response to abiotic stress conditions including salt and drought. See diagram below. The diagram is reliant on color differences to demonstrate quantitative expression; it is noted that in the illustrations for drought and salt stress, for at least the 24 hour time point in each, the plant illustration colored redder than the control plant illustration. Killian data and diagram was obtained via Arabidopsis.org. Killian does not readily disclose the sequence of AT3G07790.


    PNG
    media_image1.png
    494
    585
    media_image1.png
    Greyscale

	 
Zapata teaches the protein encoded by locus AT3G07790 has 100% identity to instantly claimed SEQ ID NO: 2. See alignment below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the OsLEA3-2 gene taught by Duan with the DGCR-14 gene of Zapata because Killian teaches that the DGCR-14 gene was known to be expressed when plants are exposed to both salt and drought conditions. One would have the reasonable expectation that a gene which is expressed under abiotic stress conditions would confer abiotic stress resistance; thus, one would expect a plant transformed to express the protein taught by Zapata to have improved drought and salt resistance.
A0A384L8Q6_ARATH
ID   A0A384L8Q6_ARATH        Unreviewed;       508 AA.
AC   A0A384L8Q6;
DT   07-NOV-2018, integrated into UniProtKB/TrEMBL.
DT   07-NOV-2018, sequence version 1.
DT   02-JUN-2021, entry version 16.
DE   SubName: Full=(thale cress) hypothetical protein {ECO:0000313|EMBL:CAD5322403.1};
GN   OrderedLocusNames=At3g07790 {ECO:0000313|Araport:AT3G07790},
GN   AXX17_At3g07790 {ECO:0000313|EMBL:OAP06685.1};
GN   ORFNames=AN1_LOCUS12117 {ECO:0000313|EMBL:VYS56665.1},
GN   AT9943_LOCUS10415 {ECO:0000313|EMBL:CAD5322403.1}, C24_LOCUS11948
GN   {ECO:0000313|EMBL:CAA0381707.1};
OS   Arabidopsis thaliana (Mouse-ear cress).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Camelineae; Arabidopsis.
OX   NCBI_TaxID=3702 {ECO:0000313|EMBL:OAP06685.1, ECO:0000313|Proteomes:UP000078284};
RN   [1] {ECO:0000313|Proteomes:UP000078284}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Landsberg erecta {ECO:0000313|Proteomes:UP000078284};
RX   PubMed=27354520; DOI=10.1073/pnas.1607532113;
RA   Zapata L., Ding J., Willing E.M., Hartwig B., Bezdan D., Jiao W.B.,
RA   Patel V., Velikkakam James G., Koornneef M., Ossowski S., Schneeberger K.;
RT   "Chromosome-level assembly of Arabidopsis thaliana Ler reveals the extent
RT   of translocation and inversion polymorphisms.";
RL   Proc. Natl. Acad. Sci. U.S.A. 113:E4052-E4060(2016).
RN   [2] {ECO:0000313|EMBL:OAP06685.1}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   TISSUE=Leaf {ECO:0000313|EMBL:OAP06685.1};
RA   Zapata L., Schneeberger K., Ossowski S.;
RT   "Full-length assembly of Arabidopsis thaliana Ler reveals the complement of
RT   translocations and inversions.";
RL   Submitted (MAR-2016) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:CAA0381707.1, ECO:0000313|Proteomes:UP000434276}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. An-1 {ECO:0000313|Proteomes:UP000426265}, and cv. C24
RC   {ECO:0000313|Proteomes:UP000434276};
RA   Jiao W.-B., Schneeberger K.;
RL   Submitted (DEC-2019) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|EMBL:CAD5322403.1, ECO:0000313|Proteomes:UP000516314}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RA   Ashkenazy H.;
RL   Submitted (SEP-2020) to the EMBL/GenBank/DDBJ databases.
CC   -!- SUBCELLULAR LOCATION: Nucleus {ECO:0000256|ARBA:ARBA00004123}.
CC   -!- SIMILARITY: Belongs to the ESS2 family.
CC       {ECO:0000256|ARBA:ARBA00009072}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CACSHJ010000089; CAA0381707.1; -; Genomic_DNA.
DR   EMBL; LR881468; CAD5322403.1; -; Genomic_DNA.
DR   EMBL; LUHQ01000003; OAP06685.1; -; Genomic_DNA.
DR   EMBL; CACRSJ010000106; VYS56665.1; -; Genomic_DNA.
DR   RefSeq; NP_187436.1; NM_111658.4.
DR   EnsemblPlants; AT3G07790.1; AT3G07790.1; AT3G07790.
DR   GeneID; 819970; -.
DR   Gramene; AT3G07790.1; AT3G07790.1; AT3G07790.
DR   KEGG; ath:AT3G07790; -.
DR   Araport; AT3G07790; -.
DR   OMA; PFANEEG; -.
DR   Proteomes; UP000078284; Chromosome 3.
DR   Proteomes; UP000426265; Unassembled WGS sequence.
DR   Proteomes; UP000434276; Unassembled WGS sequence.
DR   Proteomes; UP000516314; Chromosome 3.
DR   GO; GO:0005634; C:nucleus; IEA:UniProtKB-SubCell.
DR   InterPro; IPR019148; Nuclear_protein_DGCR14_ESS-2.
DR   PANTHER; PTHR12940; PTHR12940; 1.
DR   Pfam; PF09751; Es2; 1.
PE   3: Inferred from homology;
KW   Nucleus {ECO:0000256|ARBA:ARBA00023242}.
FT   REGION          1..42
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          103..122
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          129..154
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          304..325
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          383..508
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        7..36
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        310..325
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        404..422
FT                   /note="Basic and acidic residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   508 AA;  56811 MW;  395DFC2F5E5BFE85 CRC64;

  Query Match             100.0%;  Score 2651;  DB 66;  Length 508;
  Best Local Similarity   100.0%;  
  Matches  508;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFLSPGHSPRQISSPSPSSYSDDTLRSTPRSSSSEIIPRNPRKRMRVLDEDAYVEAIEKI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MFLSPGHSPRQISSPSPSSYSDDTLRSTPRSSSSEIIPRNPRKRMRVLDEDAYVEAIEKI 60

Qy         61 IERDYFPDITKLRDRLDWIQAVKTRDPIQIRDAQLKIIERRGKKANHHVGDTEGKTQTPG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IERDYFPDITKLRDRLDWIQAVKTRDPIQIRDAQLKIIERRGKKANHHVGDTEGKTQTPG 120

Qy        121 STFLRNFTPLDEFDGKTPRTPGVSGREFHGVEVDAGDGDEDIDLNLSLDEFFRRYTSEDN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STFLRNFTPLDEFDGKTPRTPGVSGREFHGVEVDAGDGDEDIDLNLSLDEFFRRYTSEDN 180

Qy        181 ESFSKILEKVNRKKKEKYGFLLEGEKEDGKSIEDVKRDRITDGYGTSDQPPSTLEGWKYT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ESFSKILEKVNRKKKEKYGFLLEGEKEDGKSIEDVKRDRITDGYGTSDQPPSTLEGWKYT 240

Qy        241 AKNLLMYHPADRGEAPLTEAERAVRLLGLTKEIVKGNTRFHGKTMDSRPREDGSVEILYT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AKNLLMYHPADRGEAPLTEAERAVRLLGLTKEIVKGNTRFHGKTMDSRPREDGSVEILYT 300

Qy        301 PIAGSSPMHISGRDRDKSKRYDLDDLRKTPNPFYVESDKRADNGYSFVRTPSPAPGLDES 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PIAGSSPMHISGRDRDKSKRYDLDDLRKTPNPFYVESDKRADNGYSFVRTPSPAPGLDES 360

Qy        361 PFITWGEIDGTPMRLDLEDTPIDIGGSADGPHYNIPSAPPRDVRAHSLSRDASRKLRERS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PFITWGEIDGTPMRLDLEDTPIDIGGSADGPHYNIPSAPPRDVRAHSLSRDASRKLRERS 420

Qy        421 NSMFKKPPLPSPHRSGSASPNVRTLSPAAQKFFRKAIA KSSSTVDESLRASYRGASPRGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NSMFKKPPLPSPHRSGSASPNVRTLSPAAQKFFRKAIA KSSSTVDESLRASYRGASPRGA 480

Qy        481 SPGAVTPKSVRSISRFGKDGTSSETRSP 508
              ||||||||||||||||||||||||||||
Db        481 SPGAVTPKSVRSISRFGKDGTSSETRSP 508

Applicant’s arguments
	Regarding the rejection of claims 7-11 under 35 USC 112(a), for failing to comply with the written description rejection, the applicant argued that Example 4 of the specification demonstrates that two DGCR14 proteins with as a little as 26% identity still have conserved function tested in Arabidopsis; therefore, there is support for claiming nucleic acids and proteins with 90% identity to SEQ ID NO: 1 or 2. 
This argument has been fully considered but it is not persuasive. Proteins with 90% identity to 508 amino acid-long SEQ ID NO: 2 could have as many as 50 amino acid substitutions in SEQ ID NO: 2, including in any putative conserved functional domains. Nucleic acids with 90% identity to 1527 nucleic acid-long SEQ ID NO: 1 would have as many as 152 nucleic acid substitutions relative to SEQ ID NO: 1, including in any conserved functional domains. 

Regarding the rejection of claims 7-11 under 35 USC 112(a), for failing to comply with the written description rejection, the applicant further argues that paragraph [0099] describes how the conserved functional motifs were discovered. 
This argument has been fully considered but it is not persuasive. The applicant has not claimed a conserved functional motif which would enable the claimed function regardless of other changes to the sequences. Absent such a limitation in the claim, substitutions at any loci, including the putative conserved functional motifs, across each of the claimed sequences are included. 

Regarding the rejection under 35 USC 102(a)(1), for being anticipated by Bush (US pre-grant publication no. 2011281765), the applicant argues that Bush does not teach an exogenous DGCR14 being expressed in a plant. The applicant argues that Bush is not informative of exogenous genes and that Bush revolves around nucleic acid markers and methods for detecting polymorphisms in Arabidopsis ecotypes.
This argument has been fully considered but it is not persuasive. While Bush discloses that one use of the invention is detecting polymorphic markers, Bush also discloses that it is useful for transgenic crop production [0007], disclosing the usefulness of Arabidopsis thaliana as a reliable transformation system. The applicant discloses that instant SEQ ID NO: 1 is from Arabidopsis thaliana (page 14; Table 1) and also claims transforming Arabidopsis thaliana (claim 6). Therefore, the disclosure of Bush transforming Arabidopsis thaliana with a sequence that is from Arabidopsis thaliana is interpreted as being exogenous, meeting the limitations provided by the applicant’s claims. 

Regarding the rejection of claims 1-12 under 35 USC 103, the applicant argues that Duan does not teach DGCR-14, only a different set of abiotic stress-resistance genes.  The applicant argues that Zapata does not teach a protein with 100% identity to SEQ ID NO: 2 nor make any mention of AT3G07790, was cited in the Non-final rejection as having 100% identity to instant SEQ ID NO: 2 (page 11). Therefore, because Duan does not teach DGCR-14 and abiotic stress resistance, Killian does not teach resistance to salt stress, and Zapata does not teach SEQ ID NO: 2, the combination of references fails to make obvious to claimed invention in combination with DUAN. 
This argument has been fully considered but it is not persuasive. Duan teaches transgenic expression of OsLEA3-2 increased salinity-tolerance (page 5, left column, paragraph 2). Killian teaches AT3G07790, also known as DGCR14-like protein, was known to express in response to salt-stress conditions. While Kilian does not provide the sequence of AT3G07790, Zapata teaches the protein encoded by locus AT3G07790 has 100% identity with instantly claimed SEQ ID NO: 2. While Zapata does not explicitly recite the sequence of the protein encoded by locus AT3G07790 in the publication itself, a search of SEQ ID NO: 2 provided that Zapata had disclosed the sequence (see search result A0A384L8Q6_ARATH above). Therefore, while Killian does not disclose the sequence of AT3G07790, it would share 100% identity with SEQ ID NO: 1 which encodes SEQ ID NO: 2. Zapata shows the protein encoded by AT3G07790 has 100% identity with instantly claimed SEQ ID NO: 2. Because AT3G07790 was known to express in response to salt stress, it would have been obvious to substitute expression of this sequence for OsLEA3-2 as taught by Duan with the expectation of increased resistance to salt stress. 

Conclusion
Claims 1-12 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663